Name: Commission Regulation (EEC) No 1516/87 of 1 June 1987 amending Regulation (EEC) No 1398/87 on the supply of various consignments of cereals and rice to Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/ 14 Official Journal of the European Communities 2. 6. 87 COMMISSION REGULATION (EEC) No 1516/87 of 1 June 1987 amending Regulation (EEC) No 1398/87 on the supply of various consignments of cereals and rice to Mozambique as food aid whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 1398/87 (4) issued an invitation to tender for the supply, as food aid, of 30 000 tonnes of cereals for Mozambique ; whereas, following a request by the beneficiary, some of the condi ­ tions specified in Annex I to the Regulation should be altered ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1398/87 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 133 , 22. 5 . 1987, p. 26 . 2. 6 . 87 Official Journal of the European Communities No L 142/15 ANNEX ANNEX I 1 . Programme : 1987  Operation No 452/87 (') 2. Recipient : IMBEC, E. E., CP 4229, Maputo  Telex 6-206 IMBEC MO MAPUTO 3 . Place or country of destination : Mozambique 4. Product to be mobilized : common wheat 5. Total quantity : 15 000 tonnes 6. Number of lots : one  A : 10 000 tonnes  B : 5 000 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex 4 11 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 11,5 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging : in bulk + for  A : 208 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 200 needles and sufficient twine  B : 104 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 100 needles and sufficient twine  marking on the bags in letters at least 5 cm high : "ACÃ Ã O N? 452/87 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA" 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing :  A : 10 000 tonnes : Beira  B : 5 000 tonnes : Nacala 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 June 1987 16. Shipment period : 1 to 31 July 1987 17. Security : 10 ECU per tonne Notes : 1 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 2 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : "Commission Delegation in Mozambique, A. Marongiu, Avenida do Zimbabwe, 522/533, Maputo Tel . 74 44 73/74 40 92/74 40 93/74 40 94, Telex 6-146 DELCOMEUR MAPUTO". (') The operation number is to be quoted in all correspondence.